Citation Nr: 0527218	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  04-14 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for heart 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from October 1948 to 
February 1949.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which confirmed and continued the 
prior denial of service connection for valvular heart disease 
with mitral insufficiency.  However, in subsequent 
adjudications, the RO appears to have made an implicit 
determination that new and material evidence has been 
received in that they adjudicated the merits of the 
underlying service connection claim.  Despite this implicit 
determination reached by the RO, the Board must find new and 
material evidence in order to establish its jurisdiction to 
review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also 
VAOPGCPREC 05-92.

The veteran provided testimony at a personal hearing 
conducted before personnel at the RO in December 2002, and 
before the undersigned Veterans Law Judge in September 2005.  
Transcripts of both hearings are of record.

For good cause shown, the veteran's appeal has been advanced 
on the docket pursuant to 38 U.S.C.A. § 7107 and 38 C.F.R. 
§ 20.900(c).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  Service connection was previously denied for heart 
disease by rating decisions promulgated in May and October 
1949.  The veteran was informed of these decisions, including 
his right to appeal, and he did not appeal.

3.  The record also indicates that the veteran submitted an 
application to reopen his claim in September 1996, 
correspondence was sent to him in October 1996 of the 
necessity of submitting new and material evidence, but 
nothing was submitted in response to this correspondence.  

4.  The additional evidence added to the record since the 
last prior denial relates to an unestablished fact necessary 
to substantiate the claim, is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial, and raises a reasonable possibility of 
substantiating the claim.

5.  The preponderance of the evidence is against a finding 
that the veteran's current heart problems are causally 
related to his active service.


CONCLUSIONS OF LAW

1.  New and material evidence having been received to reopen 
the claim of entitlement to service connection for heart 
disease, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2005).

2.  Service connection is not warranted for heart disease.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the appellant's 
claims folder.  In pertinent part, the evidence on file at 
the time of the prior denials of service connection for heart 
disease in May and October 1949 included service medical 
records, a private medical statement dated in July 1949, and 
a VA medical examination report dated in August 1949.  The 
evidence added to the record since the time of the last prior 
denial includes, but is not limited to:  the appellant's 
contentions, including those presented at the December 2002 
and September 2005 hearing transcripts; various VA and 
private outpatient treatment records which cover a period 
through 2005; and a VA medical examination report dated in 
April 2003.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence submitted by 
the appellant or on his behalf.  Rather, the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, on the claim.  

Service connection was previously denied for heart disease by 
rating decisions promulgated in May and October 1949.  The 
veteran was informed of these decisions, including his right 
to appeal, but did not appeal.  Thus, these decisions became 
final.  Nevertheless, the law provides that despite the 
finality of a prior decision, a claim will be reopened and 
the former disposition reviewed if new and material evidence 
is presented or secured with respect to the claim which has 
been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991). 

For claims filed on or after August 29, 2001, 38 C.F.R. 
§ 3.156(a) provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. at 45630.

The evidence submitted to reopen a claim is presumed to be 
true for the purpose of determining whether new and material 
evidence has been submitted, without regard to other evidence 
of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection was originally denied for valvular heart 
disease and mitral insufficiency by the May 1949 rating 
decision based on the evidence of record which reflected that 
these conditions were noted very soon after the veteran 
entered active service, and based on his own statement that 
he had been having intermittent swelling and aching of his 
joints for 2 years.  The service medical records confirm 
that, while the veteran's heart and blood vessels were 
clinically evaluated as normal on his October 1948 enlistment 
examination, in December 1948 he was treated for swelling and 
aching of the joints, which he reported had been occurring 
off and on for 2 years and provided a summary thereof.  As 
noted by a subsequent February 1949 Report of Medical Survey 
by 3 clinicians, a diagnosis of acute rheumatic fever with 
the development of mitral valvular insufficiency was 
ultimately established.  Although this Report completed boxes 
indicating that the heart conditions were incurred in the 
line of duty and did not exist prior to enlistment, the 
narrative body of the Report reflects that it was concluded 
the veteran had rheumatic fever prior to enlistment and that 
the valvular heart disease, mitral insufficiency, was a 
sequela to his recent episode of acute rheumatic fever.  

By the time of the October 1949 rating decision, a private 
medical statement from Dr. K.S.T., dated in July 1949,  had 
been submitted who noted he had periodically seen the veteran 
since childhood, and to his knowledge the veteran had no 
heart murmur prior to enlistment.  Service connection 
continued to be denied by the October 1949 rating decision, 
on the basis that the rheumatic fever was found to be 
inactive on the recent August 1949 examination, which also 
showed that no heart condition was found.  The Board notes, 
in part, that an electrocardiogram done in conjunction with 
the August 1949 VA medical examination concluded that the 
tracing was within normal limits.

The record also indicates that the veteran submitted an 
application to reopen his claim in September 1996.  
Correspondence was sent to him in October 1996 of the 
necessity of submitting new and material evidence, but 
nothing was submitted in response to this correspondence.  


The evidence added to the record since the time of the last 
prior denial includes additional medical evidence which 
indicates current heart problems.  For example, a May 1999 
echocardiogram report noted that the veteran had hypertension 
and a murmur, and resulted in impressions of left ventricular 
hypertrophy; mild aortic valve sclerosis;  mild mitral valve 
annular calcification; and probable left ventricular 
diastolic dysfunction.  Similar problems were noted on 
subsequent testing conducted in 2004.  Records dated in 
February 2005 noted that a recent nuclear perfusion stress 
test was normal, but that an echocardiogram showed mild to 
moderate aortic stenosis.

In short, competent medical evidence has been added to the 
record which indicates current heart problems, which, in 
turn, goes to the reason for the last prior denial in October 
1949.  The Board finds that this constitutes new and material 
evidence as defined by 38 C.F.R. § 3.156(a), as it relates to 
an unestablished fact necessary to substantiate the claim, 
and evidence of a current disability raises a reasonable 
possibility of substantiating the claim.  Accordingly, the 
claim is reopened.

The adjudication of the veteran's claim does not end with the 
determination that new and material evidence has been 
received.  Once the claim is reopened, the Board must address 
the merits of the underlying service connection claim.  
Further,  the presumption that the evidence is credible and 
entitled to full weight no longer applies.  In the 
adjudication that follows, the Board must assess the 
credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the claimant.  Equal weight is not 
accorded to each piece of material contained in a record; 
every item of evidence does not have the same probative 
value.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he incurred certain injuries during 
service or that he experienced certain symptoms such as pain 
or swelling.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.

The Board acknowledges the veteran's contentions, advanced at 
both of his hearings, that he did not have a heart disability 
prior to his military service.  In fact, his heart was 
evaluated as normal on his enlistment examination.  Further, 
while the February 1949 Report of Medical Survey determined 
that rheumatic fever existed prior to service, it is not 
clear that they made the same determination regarding the 
findings of valvular heart disease and mitral valve 
insufficiency, even though both conditions were sequela of 
the rheumatic fever.  In any event, even if the veteran's 
heart disease was not a preexisting condition, he would still 
not be entitled to a grant of service connection as the 
preponderance of the evidence is against a finding that the 
current disability is causally related to service.

As mentioned above, the veteran underwent a VA medical 
examination in August 1949, a few months after his separation 
from service.  By the time of this examination, an 
electrocardiogram concluded that the tracing was within 
normal limits.  In addition, a chest X-ray revealed the heart 
to be normal in size, shape and position, while 
fluoroscopically no enlargement of the cardiac chambers could 
be demonstrated.  Moreover, as part of the diagnoses section, 
it was determined that the rheumatic fever was inactive, and 
that the heart condition was not found.  Thus, it appears 
from the medical evidence that the in-service heart problems 
had resolved.  The current findings of heart problems, as 
exemplified by the May 1999 echocardiogram and subsequent 
testings, were made many years after his separation from 
service.

The Board further notes that, in April 2003, the veteran 
underwent a VA heart examination, at which the examiner noted 
that the entire medical record, including the service record, 
had been reviewed, providing a summary of the findings of 
rheumatic fever during service as well as the May 1999 
echocardiogram, among other things.  Following examination of 
the veteran, the examiner concluded that the veteran had a 
history of rheumatic fever during his service, that there was 
a note from his personal physician who stated that prior to 
that he had had no evidence of rheumatic fever, and that 
currently the veteran did not have any sequelae of rheumatic 
fever based on his 2-D echocardiogram, although he did have 
some disability in terms of dyspnea on exertion, with his 
level of activity being class III with METS 5-6.  In short, 
the examiner essentially determined that the current heart 
problems indicated on testing were not related to the in-
service rheumatic fever.  As rheumatic fever was the cause of 
the in-service heart problems, the Board concludes that this 
constitutes competent medical evidence against finding a 
causal relationship between the current heart problems and 
service.

The Board acknowledges that the April 2003 VA examiner also 
stated that since the veteran had not been diagnosed with any 
heart condition, at this time, an opinion was not warranted.  
Moreover, the veteran testified at the September 2005 hearing 
that the examiner informed him that this was the first time 
he had conducted this type of examination, and emphasized the 
fact that the examiner himself did not perform any specific 
testing.  However, the record reflects that the examiner was 
a qualified medical health care professional, and while he 
did not perform any specific testing himself, he did have the 
benefit of reviewing the claims folder to include the May 
1999 echocardiogram.  Thus, the examiner had a sufficient 
foundation upon which to base his opinion.  Further, no 
competent medical evidence has since been submitted which 
refutes this opinion.

The Board also notes that the April 2003 VA examiner clearly 
did not have the benefit of reviewing the results of the 
subsequent testing conducted in 2004, nor the February 2005 
records which include notations of aortic stenosis.  
Nevertheless, the subsequent testing appears similar to the 
results of the May 1999 echocardiogram, which was of record 
at the time of the April 2003 VA heart examination.  
Moreover, no competent medical evidence has been submitted 
which links these subsequent findings to the veteran's active 
service, to include the heart problems and rheumatic fever 
noted therein.

In summary, the Board acknowledges that the veteran's heart 
was evaluated as normal on his enlistment examination, and 
that he was subsequently treated for heart problems while on 
active duty which were determined to be sequela of rheumatic 
fever which was found to preexist service.  However, a VA 
medical examination conducted a few months after his 
separation from active duty indicated that there was no 
current heart disability; the current heart problems 
indicated on diagnostic testing were first noted many years 
after service; the April 2003 VA examiner, based upon both 
examination of the veteran and review of his records, 
concluded that the heart problems noted on 2-D echocardiogram 
were not related to the in-service rheumatic fever; and no 
competent medical evidence is otherwise of record which links 
current heart problems, including aortic stenosis, to active 
service.  In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and it 
must be denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application in the instant case.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).

As an additional matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005)), imposes 
obligations on VA in terms of its duties to notify and assist 
claimants.

The VCAA notice requirements have been satisfied by virtue of 
letters sent to the claimant in June 2002.  Those letters 
advised the veteran what information and evidence was needed 
to substantiate the claim decided herein and of his and VA's 
respective duties for obtaining evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  He was specifically told 
that he had to submit new and material evidence to reopen his 
claim, and that it was his responsibility to support the 
claim with appropriate evidence.  The claimant has not 
alleged that VA failed to comply with the notice requirements 
of the VCAA.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In addition, by virtue of the rating decision on 
appeal, the March 2004 Statement of the Case (SOC), and the 
Supplemental SOCs (SSOCs) promulgated in March and May 2005, 
he was provided with specific information as to why this 
particular claim was being denied, and of the evidence that 
was lacking.  He was also supplied with the complete text of 
38 C.F.R. § 3.159(b)(1) in both the SOC and the March 2005 
SSOC.  

The Board acknowledges that the RO's June 2002 letters did 
not specifically tell the claimant to provide any relevant 
evidence in his or her possession.  However, he was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to the claims.  There is no allegation from the 
claimant that he has any evidence in his possession that is 
needed for a full and fair adjudication of this claim.  When 
considering the notification letters, the rating decision on 
appeal, the SOC, and the SSOCs, as a whole, the Board finds 
that he was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letters to the appellant.  
However, what the VCAA seeks to achieve is to give the 
claimant notice of the elements discussed in Pelegrini II.  
Once that is done-whether by a single notice letter or via 
more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, because each of the four 
content requirements of a VCAA notice has been met, any error 
in not providing a single notice to the appellant covering 
all content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield, supra.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Here, the June 2002 
letters were clearly before the August 2003 rating decision 
which is the subject of this appeal.  In addition, the Board 
reiterates that the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The Board further concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records are in the 
file, as are post-service medical records which cover a 
period through 2005.  Moreover, the claimant has not 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.  The Board notes 
the veteran has reported receiving VA outpatient treatment, 
the records of which were not submitted by his 
representative, as suggested at the hearing.  However, 
further efforts to obtain these records are not needed.  The 
duty to obtain records only applies to records that are 
"relevant" to the claim.  38 U.S.C.A. § 5103A(b)(1); see 
also Counts v. Brown, 6 Vet. App. 473, 476 (1994) (citing the 
Federal Rule of Evidence 401 defining "relevant evidence" 
as "evidence having any tendency to make the existence of 
any fact that is of consequence to the determination of the 
action more probable or less probable than it would be 
without the evidence.")  What is relevant in this case is 
whether the veteran now has heart disability due to his 
military service.  While a historical review of his medical 
records would complete the file, there is no indication that 
the missing VA records would provide what is needed in this 
case - that is, evidence of a nexus between the current 
claimed heart problem(s) and the veteran's military service.    

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
Here, the claimant was afforded medical examination of his 
heart in April 2003.  Although the examiner stated that no 
opinion was necessary as no heart condition had been 
diagnosed, the examiner did provide an opinion in his 
diagnoses section as to whether the heart problems noted on 
the 2-D echocardiogram were related to the in-service 
rheumatic fever, which was the basis for the in-service 
findings of valvular heart disease and mitral valve 
insufficiency.  Although there has been subsequent diagnostic 
testing, as well as findings of aortic stenosis in February 
2005, no competent medical evidence has been submitted which 
links these findings to service.  Consequently, no additional 
development, to include a new examination and/or opinion, is 
warranted based upon the facts of this case.  This is 
discussed in more detail above.  

VA satisfied its duties to inform and assist the claimant at 
every stage of this case.  Therefore, he is not prejudiced by 
the Board considering the merits of the claim in this 
decision.


ORDER

New and material evidence having been received to reopen the 
claim of entitlement to service connection for heart disease, 
the claim is reopened.  To this extent only, the benefit 
sought on appeal is allowed.

Entitlement to service connection for heart disease is 
denied.



	                        
____________________________________________
	MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


